Citation Nr: 1423374	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-00 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his Wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1972 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In January 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing.  A transcript of the proceeding is of record.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.


FINDING OF FACT

It is at least as likely as not that the Veteran's currently diagnosed sarcoidosis had its onset during military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sarcoidosis have been met.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II. Entitlement to Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that sarcoidosis began during service or had its onset after service and is causally related to in-service asbestos exposure which is conceded.

In March 2014, the Board referred the claim to a pulmonary specialist for an additional opinion to clarify the Veteran's diagnosis and to obtain more information regarding the etiology of his lung disorder given the many years of symptoms recorded in service, VA and private treatment records. 

Upon examination, the specialist diagnosed sarcoidosis and opined that although there was "no evidence of asbestos-related lung disease", it was at least as likely as not that the sarcoidosis began during the Veteran's active duty service in the Navy while he was stationed in Vietnam.  The specialist indicated that the "unexplained chronic and recurrent rash and respiratory symptoms are consistent with sarcoidosis . . .".  He considered the normal chest x-ray upon separation from service and stated:  

Although his exit chest X-ray was noted to be within normal limits, early lymphadenopathy and interstitial changes of the lungs are easily missed on chest X-ray.  Thus, it is inaccurate to opine that his sarcoidosis did not begin while [on] active duty simply because his exist chest X-ray was negative.  Furthermore, sarcoidosis may present acutely and resolve but only to re-surface in a more insidious nature, resulting in progressive chronic disease.  The course of sarcoidosis may also wax and wane; thus, to opine that his sarcoidosis did not begin during military service because his most current respiratory symptoms did not begin for an extended period after his military service is also inaccurate.

The specialist concluded: "Given the potential exposure to various dusts and antigens on U.S. Naval ships and the port environs in Vietnam, it is my opinion that it is at least as likely as not that the Veteran's sarcoidosis is the result of the Veteran's military service."

Resolving all reasonable doubt in the Veteran's favor, service connection for sarcoidosis is warranted.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for sarcoidosis is granted. 


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


